OFFICE   OF   THE     AITORNEY     GENERAL     OF   TEXAS

                                    AUSTIN




Honorable Lee Bredy, Comaleeloner,
Department of Banking
Austin, Texas




             We beg to ackno                           0r,your   letter   0r
October    0, 1940, ue

                                                       r exemina-


                                                    The dlrrlculty



                              the cfflce.

                      the plan of this DeDartment that
                       lssloner,  Decs,rtmentel Exeminer
                          Loan %:Dervlsor will actively
                  in the act,.;al exeminetlon of banks
     and building   and. loan associations     wtienever
     their suocrvisory     d-ties will ?ernit.
           "Your attention    Is         dlrected    to the ract
      that under the current            apcroorlatlon     bill  there
      1s a prcvislon   for the          poslticn    o? 'bookkeeper
      and bond clerk'.    This          Tosltlon    is new f?lled
Hon. Lee Brady, Page 2


     by a man who was rormerly an arRlctent      examine*.
     It is our hope that by reorganizing     hla work he
     Will be able, not onby to perform the duties
     of his Doeltlon,   but will have some time avail-
     able for other work.    It has been suggested thet
     he could beet be used ln assisting     either the
     Deputy Commlreloner, Departmental Examiner, or
     Bulldlng and Loan Supervisor,   when thore tmploy-
     tea art actively   engaged In examinationa,     by
     ptrronnlng a part of the detall work in con-
     nection with the examlnatlon.     At times    it may
     be desirable   to have this employee assist the
     field  examlntrs, his use being governed by the
     requirements of the tioment. Naturally,       if thf6
     employee 1s to be used as above suggested it
     will be necessary that he trevtl.      Before put-
     ting this plah o? operation   into effect     I would
     llkt  to eubmlt to you the following     question:
          *Can the State pay the travel expenses of
     the bookkeeper and bond oltrk of this Depart-
     ment when he Ie traveling    in, connection wlth
     the work as above outllntd?’
            A rider attached to the Departmental Appropria-
tlon Bill by the 45th Legislature    (General Laws, 1937, p.
1491).provIded    for transfer of employees, as follows:
           #It shall be the duty     of the head of
     any department to transfer      an employee of
     his orflce   to any desk or    place within the
     department ,when necessary     to perform the
     duties of the department,      snd for the.pro-
     per dlsoatch   of buslnesf.’

           This rider was omitted from the Appropriation
El11 nassed by the 46th Legislature.
           We understand from your letter,     however, that
you do not ccntemolate   a trensfer  of an employee but
rather you contemolate utll1zir.g   R cart of the bookkeec-
er sr,d bond clerk’s  time to el3. the reg2ila.r excminerz ?n
their work; that the ssl;?ry of the bookkeeper and bored
Hon. Lee Brsdy - Page 3


clerk ~111 be paid as in the Approprlatlon    Bill conttm-
plated, but that hla travellng expenses   alone are wlth-
in the ecopt of your Inquiry.
            Ii the question of traveling    txptneee of the
bookkeeper-bond   clerk  were not Involved,   the question
propounded by you would undoubtedly be oontrolled       by
our holding in Oplnlon No. 04139,      wherein It was aald:

            ‘The above-quoted rider on salary pay-
     ments (The 1937 Approprlatlon       Bill)   doe6 not
     prohibit    a servlct   or duty, but It requires
     that he actually      perform the duties for which
     he 1s pald,       If he perform6 the duties for
     which he 16 being paid, and Is able,         in ad-
     dition    thereto,   to a6616t other ntot66ary
     activities     of the department, we find noth-
     Ing in the bill which would prevent the dt-
     partmtnt heed from 60 directing.          It is com-
     mon knowledge that the volume of work on
     various desks in the dirrtrtnt       department6
     fluctuates     from time to tlmt, and we do not
     thlnk It wae the intention       of the Ltglrlature
     to prohibit      the head of a department from dl-
     rtcting    an employee to perform    additional   du-
     ties or asslet with other work where the clr-
     cumetancee require.        Thle 16 a eltuatlon   to
     which the rule of reason must be applltd."
             Item 7 under the heading of Loan and Brokerage
Division   (1mDroperly placed, apparently,)  of the current
approprlatlon    for the State Banking Department Is as fol-
lows:

          “Traveling            expense, Banking Depart-
     ment . . . . . . . . . . . . . . . . . . . . . . . . . . . . $19,000.00."
           In the very nature of this Item it contemslE.tes
oayaent of the trsvel   exgenet   of eny person belonging    tc
the Banking Deoertment necessarily     Incurred in trznrect-
lng State bueiness connected with that department.         We
think the Appropriation   Act ltselr   should be liberally
construed with a view to effectuating      the purpose6 for
which the Leglsleture   thus made prevision.     Much 1s left,
of course,  to the sound, offlclel    discretion  of the 98nk-
Hon. Let Brady - page 4




Ing Commlesloner as to when such travel txpenet Ir
necessary or proper.      When, however, he determiner
In the txtrclee     of that sound, offlclal    dlecrttlon
that a given strvlce     and the lncldental    travel tx-
penat connected therewith art ntcersary        in the per-
rof?nanct of hl6 official     duties,   and he la able and
wllllng   to make the necessary affidavit      that the
services   have been perrozbtd, or more expllcltly,
that the expense har been incurred In the prostou-
tlon or State busInt8s by,tht employee or hi6 de-
partnent,   the lttm may properly be paid rrom the
traveling   expense   approprleted    in Item 7 above.
           The ImmtdIatt cast unmistakably rhows a
moet commendable purpose on your part, as Baaklng
Commlrsloner, to conserve the services    of the em-
ploytt6 now in the department, and to obtain the
maxlmum strvlce   from each, In the most economical
method available.     This purpose 16 not only commtnd-
able but well within the splrlt of the law.
            Truetlng   that this   will   have answered your
lnqulry,   we are
                                    Very truly your8
                              ATTORNEY GENERALOF TEXAS


                              BY               (6lgntd)
                                                Ocle Speer
                                                 ASSiSte~nt
0 9-m


           AF:ROVEDNCA’1, 1940
            Gersld C. Mann [s/
           ATTORNEY GENERAL OF TEXAS